Citation Nr: 1032594	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-18 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to 
June 1974.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in April 2007, August 2008, and September 
2009.  This matter was originally on appeal from a May 2004 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.

In December 2006, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge. A transcript 
of that hearing is of record.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
cirrhosis has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's hepatitis C has been manifested by fatigue and 
malaise; however, anorexia and incapacitating episodes due to 
hepatitis C are not shown.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent 
for hepatitis C have not been met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7354 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's April 2007, August 2008, and September 
2009 Remands, the RO adjudicated the intertwined issue of 
entitlement to service connection for pancreatitis and issued a 
Supplemental Statement of the Case.  Based on the foregoing 
actions, the Board finds that there has been compliance with the 
Board's April 2007, August 2008, and September 2009 Remands.  
Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect increased rating claims, In Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims held that, pursuant to 38 U.S.C. § 5103(a) (2008) 
(currently at 38 U.S.C. § 5103(a)(1)), a VCAA notice for an 
increased rating claim must include the following information:  
(1) the VA must notify the Veteran that in order to substantiate 
a claim, he or she must provide (or ask the VA to obtain) medical 
or lay evidence demonstrating that his or her disability has 
worsened or increased in severity and the effect the worsening 
has had on his or her employment and daily life; (2) if the 
Veteran's current diagnostic code "contains criteria necessary 
for entitlement to a higher disability rating that would not be 
satisfied" by providing the evidence described above-the 
example provided was where a "specific measurement or test 
result" would be required-then the VA must give "at least 
general notice" of that requirement; (3) the VA must tell the 
Veteran that if he or she is assigned a higher rating, that 
rating will be determined by applying relevant diagnostic codes, 
which generally provide for disability ratings between 0-100%, 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life"; and 
(4) the notice must also provide examples of the types of medical 
and lay evidence-such as job application rejections-that the 
Veteran may submit (or ask the VA to obtain) "that are relevant 
to establishing [her or] his entitlement to increased 
compensation."

The United States Court of Appeals for the Federal Circuit issued 
a decision on appeal that vacated and remanded the decision of 
the Veterans Claims Court in Vazquez-Flores.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  In view of 
some potentially qualifying language included in the Federal 
Circuit's decision in vacating the CAVC's decision ("insofar 
as"), it appears that only the generic first, third, and fourth 
elements [contained in the CAVC's decision] are in fact required 
under the Federal Circuit's decision.

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in July 2005, May 2007, and September 
2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, 
Dingess, 19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to substantiate the claim 
and of the appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The Veteran was 
accorded VA examinations in March 2004, March 2009 and November 
2009. 38 C.F.R. § 3.159(c)(4).  Both 2009 VA examiners addressed 
the severity of the Veteran's hepatitis C in conjunction with a 
review of the claims file and physical examination of and 
interview with the Veteran.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's hepatitis C since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  The 2009 VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection for hepatitis 
C.  As such, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Veteran's hepatitis C has been rated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354.  

A 10 percent disability rating is assigned for hepatitis C with 
symptomatology of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at least one week, but 
less than two weeks, during the past 12- month period.

A 20 percent disability rating is warranted for symptomatology of 
daily fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
two weeks, but less than four weeks, during the past 12-month 
period.

A 40 percent disability rating is warranted with symptomatology 
of daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the past 12-month 
period.

A 60 percent disability rating is warranted with symptomatology 
of daily fatigue, malaise, and anorexia, with substantial weight 
loss (or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during the 
past 12-month period, but not occurring constantly.

A 100 percent disability rating is warranted with symptomatology 
of serologic evidence of hepatitis C infection and the following 
signs and symptoms due to hepatitis C infection: near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant pain).  
38 C.F.R. § 4.114.

Note (1): Evaluate sequelae, such as cirrhosis or malignancy of 
the liver, under an appropriate diagnostic code, but do not use 
the same signs and symptoms as the basis for evaluation under 
Diagnostic Code 7354 and under a diagnostic code for sequelae.  
See (§ 4.14). 38 C.F.R. § 4.114 (2009), Diagnostic Code 7354.

Note (2): For purposes of evaluating conditions under Diagnostic 
Code 7354, "incapacitating episode" means a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  38 C.F.R. § 4.114 (2009), Diagnostic 
Code 7354. 

Diagnostic Code 7312 provides ratings for cirrhosis of the liver, 
primary biliary cirrhosis, or cirrhotic phase of sclerosing 
cholangitis.  

Cirrhosis with symptoms such as weakness, anorexia, abdominal 
pain, and malaise is rated 10 percent disabling.  

Cirrhosis with portal hypertension and splenomegaly, with 
weakness, anorexia, abdominal pain, malaise, and at least minor 
weight loss, is rated 30 percent disabling.  

Cirrhosis with history of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal gastropathy 
(erosive gastritis), is rated 50 percent disabling.  Cirrhosis 
with history of two or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal gastropathy 
(erosive gastritis), but with periods of remission between 
attacks, is rated 70 percent disabling.  

Cirrhosis with generalized weakness, substantial weight loss, and 
persistent jaundice, or; with one of the following refractory to 
treatment: ascites, hepatic encephalopathy, hemorrhage from 
varices or portal gastropathy (erosive gastritis), is rated 100 
percent disabling.  

A Note to Diagnostic Code 7312 provides that, for rating under 
Diagnostic Code 7312, documentation of cirrhosis (by biopsy or 
imaging) and abnormal liver function tests must be present.  38 
C.F.R. § 4.114.

Initially, the Board notes that service connection for cirrhosis 
was denied by the RO in October 2009 and that service connection 
for pancreatitis was denied in January 2010.  The Veteran did not 
appeal these decisions; thus, any symptoms that are attributed to 
either the Veteran's cirrhosis or pancreatitis will not be 
considered in rating the Veteran's hepatitis C unless such 
symptoms have also been attributed to the Veteran's hepatitis C.  
As noted above, the Board is referring the issue of whether new 
and material evidence has been submitted to reopen the claim of 
service connection for cirrhosis to the RO.
 
In addition, service connection for large B cell non-Hodgkin's 
lymphoma (NHL) was established effective from September 24, 2008.  
Thus, any symptoms that are attributed to the NHL will also not 
be considered unless, as above, such symptoms have also been 
attributed to the Veteran's hepatitis C.  

The Veteran underwent VA examination in March 2004.  The Veteran 
complained of fatigue (10/10).  The Veteran's weight was 207 
pounds; and he indicated that he had previously weighed 198 
pounds.  It was noted that Veteran had abnormal AFP x 2.  

A December 2004 letter by Dr. Roe stated that the Veteran's 
chronic hepatitis C was manifested by problems with chronic 
fatigue.  Dr. Roe noted that while this was not incapacitating, 
it did have an effect on his daily living.

MRI of the liver performed in June 2005 showed no evidence of 
hepatomata.

In a February 2006 note, Dr. Wear noted that the lipid clinic was 
uncomfortable prescribing medication because of the Veteran's 
liver enzyme elevations but noted that it was his opinion that 
the Veteran had had much more problems from his pancreatitis and 
was more likely to die from these episodes than from his 
hepatitis.  

In March 2006, the Veteran's weight was 193.8 pounds.  In 
September 2006, the Veteran's weight was 205.8 pounds.  

A November 2006 letter by Dr. Roe stated that the Veteran's 
chronic hepatitis C remained without evidence of hepatic 
decompensation and that the problem was often associated with 
fatigue.  Dr. Roe also noted that the Veteran's exercise 
tolerance, although not directly measured by his office, was 
reported to be limited.

In May 2007, the Veteran's weight was 204.2 pounds.

In an August 2008 letter, Dr. Payne stated that the Veteran had a 
history of hepatitis C which had been diagnosed six to eight 
years prior.  Dr. Payne also noted that the Veteran had recently 
been diagnosed with stage II diffuse large B-cell non-Hodgkin's 
lymphoma (NHL) and was undergoing active chemotherapy and related 
the Veteran's lymphoma to his hepatitis C.  

Medical records from Ackron City Hospital from July 2008 to 
November 2008 indicate that the Veteran had, inter alia, a 
history of recurrent hepatitis C initially treated with 
interferon in 2002 although he still has persistent RNA.  In 
October 2008, the Veteran was hospitalized with an episode of 
fever, chills, and a blood cell count below 200.  He presented 
for follow up five days after his discharge with some episodes of 
fever, especially at night.  Although it was suggested that the 
febrile episodes might be related to his underlying hepatitis C, 
Dr. Esper from gastroenterology felt that this was an unlikely 
presentation as although the Veteran's LFTs were chronically 
elevated, they seemed stable.  

In a November 2008 VA record, concern was noted that active 
chemotherapy could significantly inflame the Veteran's liver and 
complicate treatments of other medical problems.  It was noted, 
however, that the Veteran stated that this had been closely 
monitored and that his liver enzymes had only increased modestly.

In March 2009, the Veteran underwent VA examination.  The Veteran 
reported that he was diagnosed in the 1990s, genotype 1 and that 
he started IFN therapy about eight years prior but that was 
complicated with an episode of acute pancreatitis.  The examiner, 
Dr. Zein, noted that review of labs showed mild impairment of 
synthetic function with albumin of 3.0.  Dr. Zein also noted that 
the Veteran had brought in a report from another physician who 
had performed an EGD in February 2009 which reported "esophageal 
varices" and "barrett's esophagus."  Dr. Zein noted the 
Veteran had been seen for pancreatitis episodes and that the 
conclusion of that evaluation was that the etiology of the 
pancreatitis was not completely clear.  Dr. Zein noted that the 
Veteran had been diagnosed with NHL in July 2008 and had finished 
chemotherapy in November 2008.  After physical examination of the 
Veteran and review of laboratory results, Dr. Zein stated that 
the Veteran's chronic hepatitis C was significantly more severe 
than in previous evaluation since now there were laboratory and 
endoscopic evidence of established cirrhosis.  Dr. Zein noted 
that although the Veteran was currently compensated, some 
synthetic function impairment was evident, and there was evidence 
of clinically significant portal hypertension given presence of 
esophageal varices on EGD.  Dr. Zein noted that this degree of 
advanced histological disease was irreversible and was likely 
causing at least part of his significant fatigue and malaise.

In April 2009, the Veteran presented to VA for follow up.  He 
stated that he had completed his chemotherapy for his NHL in 
November 2009, but was later hospitalized with pneumonia and 
exacerbation of his chronic pancreatitis.

In August 2009, the Veteran presented to VA for follow up.  He 
stated that he had been diagnosed with a recurrence of his NHL 
but because of the severity of his cirrhosis, it was unclear if 
he would tolerate any further chemotherapy.  

In November 2009, the Veteran underwent an additional VA 
examination.  The Veteran's weight was 145 pounds.  The examiner, 
Dr. Schechter, noted a history of two or more episodes of 
ascites, hepatic encephalopathy and noted that during the prior 
12-month period, approximately 75 percent of the time the Veteran 
was in an incapacitating episode.  Dr. Schechter also noted that 
the Veteran had been hospitalized for cancer and that he 
underwent lobectomies for non-small cell squamous carcinoma 
(upper right and half of the lower right lobe), that he was in 
the hospital for 16-17 days, and for close to three weeks in 
November 2008 undergoing lymphoma treatment with RCHOP and 
developed ascites, pneumonia, and sepsis and required multiple 
blood transfusions.  Dr. Schechter noted per the Veteran's report 
that although this started with cancer treatment, the ascites and 
liver issues contributed to the hospitalization and that the 
Veteran was on a ventilator in an induced coma for three weeks 
due to his liver disease and again in November 2009 he was on a 
ventilator for pneumonia related to his chemotherapy and liver 
disease.  

Dr. Schechter noted that the Veteran could not take interferon or 
other therapies for his hepatitis C because the last time he did 
so, he developed encephalitis and pancreatitis.  Dr. Schechter 
noted that the Veteran had constant, debilitating, daily fatigue, 
malaise, anorexia, weight loss, right upper quadrant pain and 
hepatomegaly; that the Veteran weighed 210 pounds a year and one-
half prior and was down to 145 pounds; and that he lost muscle 
mass.  Dr. Schechter noted that ascites occurred once a month 
lasting for two weeks, that the Veteran goes on a liquid diet and 
takes pain medication.  Dr. Schechter noted that the Veteran 
suffers constant hepatic encephalopathy and is treated with 
kristaloos which is only partially effective.  Dr. Schechter 
noted that the Veteran's attention span was so short that he gets 
annoyed with reading, he can no longer use the computer, he has a 
"short fuse" and doesn't communicate well with people, he 
doesn't talk on the phone or even communicate well with people in 
his family with the same level of engagement as before, and that 
he doesn't realize how he is responding.  Dr. Schechter noted 
that there were no known episodes of hemetemesis and/or melena, 
but that a March 2009 C&P examination indicates that an EGD in 
February 2009 reported "esophageal varices" and "barrett's 
esophagus."  In addition, it was noted that the Veteran had 
significant portal hypertension as evidenced by the varices on 
EGD.  Dr. Schechter noted no jaundice but noted that occasionally 
the Veteran will have scleral icterus and "he always looks 
tanned."

After physical examination, Dr. Schechter diagnosed NHL, 
malnutrition due to NHL and pancreatitis, recurrent of right 
inguinal hernia due to malnutrition, excision of right testicle 
due to suspicion of spread of NHL, NSC carcinoma status post 
right lower lobectomy, chronic hepatitis C, chronic pancreatitis, 
and diabetes mellitus type II as likely as not due to 
pancreatitis.  

The evidence of record establishes that the Veteran has active 
hepatitis C and that its predominant manifestation is fatigue.  
The Board finds it reasonable to presume that along with this 
fatigue, the Veteran also has malaise.  However, although the 
Veteran has been experiencing fatigue and malaise due to 
hepatitis C, the evidence of record does not establish that the 
Veteran's anorexia results from the Veteran's hepatitis C.  
Instead, weight loss due to malnutrition has been linked to the 
Veteran's NHL.  

It has also not been established that the Veteran requires daily 
medication or dietary restriction due to hepatitis C.  Although 
the record does indicate that the Veteran was on IFN therapy in 
the past, it was stopped due to complications associated with an 
episode of acute pancreatitis. 

The Board notes that the March 2009 VA examiner opined that the 
Veteran's hepatitis C was significantly more severe than in 
previous evaluation since there were laboratory and endoscopic 
evidence of established cirrhosis.  However, as service 
connection was denied for cirrhosis in October 2009, all symptoms 
which have been exclusively associated with the cirrhosis are not 
considered in this decision.          

The evidence of record also does not establish the presence of 
incapacitating episodes due to the Veteran's hepatitis C.  
Although the Veteran reported incapacitating episodes in October 
and November 2008 due in part to hepatitis C, the private 
hospital records indicate otherwise. 

In July 2008, Dr. Payne noted that due to the Veteran's diffuse 
large B-cell non-Hodgkin's lymphoma, he required therapy.  Dr. 
Payne noted that the Veteran could be at significant risk for 
life-threatening infections and worsening of his hepatitis C.  
The Veteran received his first cycle CHOP and Rituxan 
chemotherapy on July 30, 2008.  

The Veteran was hospitalized from October 7, 2008 to October 12, 
2008, with chest pain.  During hospital stay, the Veteran 
experienced frequent chills/sweats.  

An October 15, 2008, progress note indicates that the Veteran had 
been hospitalized 10 days prior with an episode of fever and 
chills.  At the time his white blood cell count dropped below 
2000 but he was not frankly neuropenic.  Blood cultures, urine 
cultures, and chest x-ray were essentially unremarkable other 
than some minor atelectasis in the left lower lobe.  The Veteran 
was treated with antibiotics.  His symptoms improved and he was 
discharged home after five days.  Impression noted that the 
Veteran was status post 4 cycles of CHOP and Rituxan chemotherapy 
with persistent febrile episodes despite recovery of his 
neutropenia.  The provider noted that he wondered if this was 
related to underlying hepatitis C, but that he spoke with Dr. 
Esper from gastroenterology who felt that this was an unlikely 
presentation.  It was noted that the Veteran's LFTs, although 
chronically elevated, at least seemed to be stable.

Private treatment records from November 1, 2008 to November 11, 
2008, do not indicate hospitalization during this timeframe.  VA 
medical record dated April 15, 2009, indicates that the veteran 
stated that he had completed his chemotherapy for his NHL in 
November 2008 but was later hospitalized with pneumonia and 
exacerbation of his chronic pancreatitis.  

Thus, there is no indication in the record that the Veteran has 
been hospitalized or has experienced incapacitating episodes for 
symptoms of hepatitis C.

Based upon its review of the evidence of record, the Board finds 
there is no basis for a disability rating in excess of 10 percent 
for hepatitis C at any time during the appeal period.  While the 
Board has considered the Veteran's report of symptoms he 
experienced, the weight of the evidence of record does not 
indicate that he experienced anorexia or that he had 
incapacitating episodes due to his hepatitis C.  The evidence 
does not show a period of acute signs and symptoms severe enough 
to require bed rest and treatment by a physician.  38 C.F.R. § 
4.114.  As there is no credible evidence of anorexia or 
incapacitating episodes due to hepatitis C, there is no evidence 
to support the further findings for a 20 percent evaluation under 
Diagnostic Code 7345.  38 C.F.R. § 4.114.

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 
111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected hepatitis 
C presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  
The disability does not result in symptoms not contemplated by 
the criteria in the rating schedule.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 

Moreover, while the Veteran has indicated that he has not worked 
due to illness, he has not indicated, nor does the record 
suggest, that such is because of his hepatitis C disability.  
Consequently, the matter of entitlement to a total disability 
rating based on individual unemployability is not raised by the 
record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an initial evaluation in excess of 10 percent for 
hepatitis C is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


